Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an image processing method for locating a target within an input image, said method comprising: a) providing a non-random regression decision tree defined by a plurality of nodes, the plurality of nodes including decision nodes and leaf nodes, the leaf nodes being indicative of respective predicted locations of the target, each decision node having associated with it a decision rule wherein each associated decision rule has associated with it a selected image feature selected from a set of predetermined image features; wherein each selected image feature is chosen from said predetermined set of image features, without random selection of subsets of image features, such that an associated decision rule results in an optimal performance measure compared to all other image features of said predetermined set of image features; b) selecting multiple sampling areas within the input image; c) for each sampling area of the selected multiple sampling areas: - computing respective detection scores for one or more of the set of predetermined image features; - using said non-random regression decision tree and said computed detection scores to compute one or more regression votes, each regression vote being indicative of a predicted location of the target within the input image; d) generating a response data structure by accumulating the regression votes determined by said non-random regression decision tree for respective predicted locations; and e) determining a location of the target from said response data structure, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 12 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an image processing method for locating a target within an input image, said method comprising: a) providing a non-random regression decision tree defined by a plurality of nodes, the plurality of nodes including decision nodes and leaf nodes, the leaf nodes being indicative of respective predicted locations of the target, each decision node having associated with it a decision rule wherein each associated decision rule has associated with it a selected image feature selected from a set of predetermined image features; wherein each selected image feature is chosen from said predetermined set of image features, without random selection of subsets of image features, such that an associated decision rule results in an optimal performance measure compared to all other image features of said predetermined set of image features; b) selecting multiple sampling areas within the input image; c) for each sampling area of the selected multiple sampling areas: - computing respective detection scores for one or more of the set of predetermined image features; - using said non-random regression decision tree and said computed detection scores to compute one or more regression votes, each regression vote being indicative of a predicted location of the target within the input image; d) generating a response data structure by accumulating the regression votes determined by said non-random regression decision tree for respective predicted locations; and e) determining a location of the target from said response data structure, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642